Per Curiam:
The plaintiff neither alleged nor proved that the railroad was operated negligently or unreasonably. There is no finding of negligent or unreasonable use. The case is almost identical with Friedman v. N. Y. & Harlem R. R. Co. (89 App. Div. 38; affd., 180 N. Y. 550). (See, also, McCarty v. Natural Carbonic Gas Co., 189 N. Y. 40.) The judgment should be reversed and complaint dismissed, with costs. Present— Ingraham, P. J., Laughlin, Scott, Dowling and Hotchkiss, JJ. Judgment reversed, with costs, and complaint dismissed, with cost 3. Order to be settled on notice.